MEMORANDUM **
Zelos Fields appeals the 400-month sentence imposed following this court’s remand for re-sentencing following his conviction for two counts of bank robbery and two counts of using and carrying a deadly weapon. Fields’ attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he finds no meritorious issues for review. Fields has filed a pro se supplemental brief.
Our review of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant's April 8, 2002, and April 16, 2002, motions for extensions of time to file a reply brief is granted. The Clerk shall file Appellant's reply brief received April 9, 2002.